Citation Nr: 0008461	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  98-04 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from July 30, 1997, 
to August 22, 1997.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which denied the benefit 
sought on appeal.  The Board remanded the case in May 1999 
for additional development.  The case was returned to the 
Board in March 2000.  The Board has reviewed the file, and 
finds that the case is now ready for appellate disposition.

The Board notes that in the veteran's substantive appeal, VA 
Form 9, received in March 1998, he indicated that he wished 
to appear at a hearing before a Member of the Board at a 
local VA office.  By letter dated in September 1998, the RO 
notified the veteran of the time, date, and place of his 
scheduled hearing.  That letter was sent to the veteran's 
address of record, and was not returned as undeliverable, yet 
the veteran failed to report to that hearing.  There are no 
other outstanding hearing requests of record, and the Board 
will proceed with this appeal.


FINDING OF FACT

The record contains no probative medical evidence that the 
veteran currently has a back disorder that is related to an 
incident of his active military service.


CONCLUSION OF LAW

A back disorder was not incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is claiming service connection for a back 
disorder, which he maintains was incurred during his active 
military service.  The record reveals that the veteran's 
period of service was from July 30, 1997, to August 22, 1997.  
The veteran's service enlistment examination report, dated in 
June 1996, is negative for any objective findings of a back 
disorder.  Moreover, on the veteran's Report of Medical 
History, also dated in June 1996, the veteran provided a 
negative response to the question regarding a history of 
recurrent back pain.  

The veteran's service medical records reveal that after 
completing two weeks of basic military training, he was seen 
for complaints of low back pain.  In an August 14, 1997, 
service record, it was noted that the veteran reported having 
pain since August 4, 1997, when he was doing sit-ups on the 
black top.  The veteran reported that he did not have a 
history of back pain prior to service.  However, despite the 
absence of any medical evidence of a pre-existing back 
disorder, it appears that the veteran was discharged from 
military service on the basis that he had a pre-existing back 
disorder that was either not noticed during his pre-induction 
examination, or one that he did not disclose.  

According to VA laws and regulations, service connection will 
be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  The mere fact of an in-service injury is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The Board notes that if the veteran served in active military 
service for less than six months, during peacetime, as in the 
present case, he is not entitled to the presumption of 
soundness.  38 U.S.C.A. § 1132.

However, in reviewing any claim for service connection, the 
initial question is whether the claim is well-grounded.  In 
the present case, the Board finds that the veteran's claim 
for service connection for a back disorder is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  See Savage v. Gober, 10 Vet. App. 488, 495-7 (1997); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  That is, the Board 
finds that the veteran has presented a claim that is not 
implausible when his contentions and the evidence of record 
are viewed in the light most favorable to his claim.  

The Board also is satisfied that all the facts relevant to 
this claim have been properly and sufficiently developed, and 
that no other action is needed to comply with the duty to 
assist.  38 U.S.C.A. § 5107(a).  In that regard, the Board 
notes that, as referenced earlier in this decision, this case 
was previously certified to the Board in November 1998.  Upon 
review of the facts of this case, it appeared to the Board 
that the veteran's claim was plausible in light of the fact 
that there was no clinical evidence of record of a pre-
existing back disorder, and the veteran was seen with 
complaints of back pain during service.  Furthermore, within 
one month after service separation, the veteran filed a claim 
for service connection for "severe back pain."  Cf. Hampton 
v. Gober, 10 Vet. App. 481 (1997) (duty to assist was 
triggered when there was in-service evidence of a knee 
disorder, and a knee disorder noted in the service separation 
examination, and veteran filed a claim for service connection 
within one month after service separation).  However, the 
Board found that further development was needed, and the case 
was remanded in May 1999. 

The Board Remand requested the RO to develop additional 
evidence, including contacting the veteran for information 
regarding any other medical treatment he may have received 
for a back disorder, and scheduling the veteran for a VA 
orthopedic examination.  The veteran was sent a letter dated 
in May 1999, in which the RO requested him to provide the 
complete dates, names, and addresses of all medical personnel 
and/or treatment facilities where he received treatment for 
his claimed back disorder.  The record reveals that in a July 
1999 letter, the RO notified the veteran that they were 
scheduling a VA examination for him.  The RO further notified 
the veteran that his claim could not be established without a 
current VA examination, and it was necessary for him to 
appear for the scheduled examination, and if he failed to 
appear his claim would be rated based on the evidence of 
record.  See 38 C.F.R. § 3.655(b).  Both those letters were 
sent to the veteran's address of record and were not returned 
as undeliverable, but the veteran did not provide a response 
to the RO.

A July 1999 notation in the veteran's claims file reveals 
that the veteran had one or more VA examinations canceled.  
It was noted that the VA medical center tried to contact the 
veteran to schedule an appointment, but were only able to 
reach his father, who stated that the veteran's back was 
better and that the veteran was back in the active military 
service.  There was also a notation that the "veteran 
withdrew claim."  However, it is not entirely clear from the 
file whether that was the veteran's intent as there is no 
written statement from the veteran and his representative 
filed a VA Form 646 in March 2000 and a Written Brief 
Presentation in March 2000.  As such, the Board will proceed 
with disposition of this appeal.  

A supplemental statement of the case was provided to the 
veteran in December 1999 notifying him of his failure to 
provide the requested information or report for the scheduled 
VA examination.  The provisions of 38 C.F.R. § 3.655 were set 
forth including that when the claimant fails to report for an 
examination scheduled in conjunction with an original claim, 
the claim will be rated based on the evidence of record.

By VA letter dated in March 2000, the veteran was notified 
that his appeal was being returned to the Board for 
disposition.  

Based on the evidence of record, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection, and his appeal must be denied.  In 
that regard, the Board notes that while the veteran reported 
back pain during service, there was no diagnosis of a chronic 
back disorder at that time.  Additionally, there is no 
medical evidence of record following the veteran's service 
separation in August 1997, indicating that the veteran has a 
current back disorder.  The Board attempted to assist the 
veteran with this claim by obtaining additional medical 
evidence, but as noted above, the veteran did not comply with 
the RO's request for more information, and he failed to 
report for a VA examination.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) (the duty to assist is not always a one-
way street).  In short, the Board has considered the claim 
based on the evidence of record; however, in the absence of 
probative medical evidence establishing that the veteran has 
a current back disorder that was incurred in active service, 
or is related to an incident of active military service, the 
veteran's claim is denied.

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to a reasonable doubt in favor of the 
veteran, the provisions of 38 U.S.C.A. § 5107(b) are not 
applicable, and the appeal as to this issue is denied.


ORDER

Service connection for a back disorder is denied.  



		
	TRUDY K. TIERNEY
	Acting Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


